 MELBET JEWELRY - ORCHARD PARKMelbet Jewelry Co.,Inc.,and I.D.S.- OrchardPark,Inc.andMargaret Oberst,An IndividualLocal 212, Retail Clerks International Association,AFL-CIOandMargaret Oberst.Cases 3-CA-3454and 3-CB-1115December15, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAUpon charges duly filed on March 8, 1968, byMargaretOberst,anIndividual,theGeneralCounsel for the National Labor Relations Board, bytheRegionalDirector forRegion 3, issued aconsolidated complaint dated July 25, 1968, againstMelbet Jewelry Co., Inc., and I.D.S. - OrchardPark,Inc.,hereincalledRespondentMelbet,Respondent I.D.S., and/or Respondent Employers,alleging that the Respondent Employers did engageinandwereengaginginunfair labor practicesaffecting commerce within the meaning of Sections8(a)(1), (2), and (3) and 2(6) and (7) of the Act; andagainstLocal212,RetailClerks InternationalAssociation,AFL-CIO, herein called RespondentClerks,alleging that the Respondent Clerks didengage inandwere engaging in unfair laborpractices affecting commerce within the meaning ofSections 8(b)(1)(A) and (2) and 2(6) and (7) of theAct.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The complaintalleges insubstance that sinceaboutmid-January, 1968, pursuant to a contractwith I.D.S. of Buffalo, Inc., which contract expiredon September 12, 1967, and was not renewed untilMarch 1, 1968, Respondent Employers andRespondentClerkshaveappliedtheterms,requirements and provisions of this contract to all ofRespondent Employers' store employees employedat the I.D.S.- Orchard Park store, to the effectthattheseemployeeshavebeenrequiredbyRespondents to become members of, and pay duesand initiation fees to,RespondentClerks;andfurther, that on or about March 1, 1968, pursuanttoa request of Respondent Clerks, RespondentEmployers discharged employeeMargaret Oberst,because of her lack of membership in RespondentClerks, and since such time have failed and refusedto reinstate this employee; and finally, that theabove conduct violated Sections 8(a)(l), (2), and (3)and 8(b)(1)(A) and (2), and that such violations wereunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.Respondent Clerks and Respondent Employers, onAugust 5 and 6, 1968, respectively, filed answers107admittingcertainallegations in the complaint,affirmatively pleading certain facts, and denying thecommission of any of the unfair labor practicesalleged in the complaint.Allparties to this proceeding entered into astipulation of facts, which was signed by them onDecember 20, 1968, and January 9, 1969. Theparties, by a Motion dated January 9 and 14, 1969,moved that the proceedings be transferred to theBoard, stipulating that the charges, consolidatedcomplaint, and "Stipulation of Facts in Lieu ofRecord" constitute the entire record in this case,and that no oral argument is necessary or desired byany of the parties. They further stipulated that theywaived a hearing before a Trial Examiner, themaking of findings of facts and conclusions of lawby a Trial Examiner, and the issuance of a TrialExaminer's decision; and that they desired to submitthese cases for findings of facts, conclusions of law,and order directly by the Board. On January 24,1969,theBoard approved the stipulation andordered the proceedings transferred to the Board.Thereafter, the General Counsel, the RespondentEmployers, and the Respondent Clerks filed briefs.Upon the basis of the stipulation, the briefs, andthe entire record in this case, the Board makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTEMPLOYERSRespondentI.D.S.- Orchard Park, acorporation incorporated under the laws of the StateofNew York, is a wholly owned subsidiary ofInterstateDepartment Stores, Inc., which is acorporation incorporated under the laws of the Stateof Delaware. Interstate operates four retail discountstores in the Buffalo-Niagara Falls, New York,Metropolitan Trading Area, as part of its ToppsDivision, one of these four stores being the storeoperated by Respondent I.D.S. at Orchard Park,New York. During the past year, RespondentI.D.S., in the course and conduct of its businessoperations, sold and distributed products, the grossvalue of which exceeded $500,000. During the sameperiod,Respondent I.D.S. received goods valued inexcessof$50,000, transported to its place ofbusiness in the State of New York in interstatecommerce directly from States of the United Statesother than the State of New York.RespondentMelbetisaMassachusettscorporation,withprincipalofficesand place ofbusiness in Fall River, Massachusetts. Pursuant to alicenseagreement,RespondentMelbet has beenlicensed to use an area of approximately 1265square feet of space to operate jewelry departmentsin certain stores of Respondent I.D.S., including thefourBuffaloStores.During the past year,Respondent Melbet, in the course and conduct of its180 NLRB No. 24 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness operations, sold and distributed products,the gross value of which exceeded $500,000. Duringthe same period,Respondent Melbet received goodsvalued in excess of$50,000, transported in interstatecommerce to its places of business directly fromStates of the United States other than the States inwhich its respective places of business are located.Pursuant to a License Agreement betweenRespondentsMelbet and I.D.S.,I.D.S.retainedcontrolover the personnel practices and laborrelations policies affectingMelbet'soperations inRespondent I.D.S.'s store,and is given exclusiveauthority to represent Melbet with respect to laborrelations matters.We find, as stipulated by the parties, thatRespondentMelbet and Respondent I.D.S.-Orchard Park are employers engaged in commercewithin themeaningof Section 2(6) and (7) of theAct, that they are joint employers with respect toMelbet's employees employed at the I.D.S.-Orchard Park store, within themeaningof the Act,and that it will effectuate the policies of the Act toassert jurisdiction herein.II.THERESPONDENT UNIONWe find,as stipulatedby theparties, that theRespondentClerks isnow, and at all times materialhas been,a labororganizationwithin themeaning ofSection2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe principal issue presented is whether, underthe circumstances of this case,the employees of anewly opened retail discount department store canbe considered as an accretion to a preexisting unit ofemployees of the employer within a metropolitantrading area,a unit comprising two stores.'The relevant evidentiary facts, to which theparties stipulated,may be summarized as follows:Topps Division operates four retail discount storesin the Buffalo, New York, Metropolitan TradingArea, none of which is more than approximately 5miles from the Buffalo city limits, and which are 4.5to 16 miles apart from each other.Following the opening of the first two stores inAugust 1964, the Respondent Clerks on September22, 1964,requested recognition for one of the stores,which the Employer declined,contending that only amultistore unit was appropriate.Aftera furtherorganizingcampaign,theClerksdemandedrecognitionon October 26, 1964,in a unit consistingof all I.D.S. stores in the Buffalo area, including thefirst two stores opened. The Clerks was recognized'The present case involves the accretion of a third store to a two storeunit,but in fact there are now four stores in the area. There is no evidencein the record regarding the fourth store,which opened after the conductalleged herein to be violative had occurred.It is presumed that if accretionisallowed in the case herein,that the fourth store,and any subsequentthereto,will also be accretedon November 18, 1964, following a card count, andacollective-bargaining agreement was negotiatedbetween the Clerks and I.D.S. of Buffalo, Inc.,covering the I.D.S. stores in the Greater BuffaloMetropolitanTradingArea,which contract wasdated December29, 1964. This contract provided inpertinent part that:Article 1, Sec. 1.2. This Agreement shall alsobe binding by and between the Employer and theUnion with respect to the employees, as defined inArticle 2 of this Agreement, who are employed atany other retail discount store of an affiliate ofthe Employer which is now or is hereafter locatedwithin the county of Allegany, Cattaragus, Erie,Genesee, Niagara, Orleans, State of New York,for the purpose of establishing rates of pay,wages, hours and other terms and conditions ofemployment of such employees at such otherretail discount store.This same clause appears in the new contract, whichwas effective as of March 1, 1968, between the twoEmployers,Respondent I.D.S.andI.D.S.ofBuffalo, Inc., and the Clerks.The third Buffalo store, operated by RespondentI.D.S.- Orchard Park, was opened on November6,1967. In January 1968, the Clerks demandedenforcement of the 1964 agreement with respect toemployees at this newly opened Orchard Park store,as required by Article 1, Section 1.2 of the 1964 and1968 contracts. These terms and provisions of the1964, and later the 1968, contract were thereafterapplied to the Orchard Park employees as follows:the Clerks was recognized as the sole and exclusivebargainingagent of the employees; all employeeswere required as a condition of employment at theOrchard Park store to become or remain membersof the Clerks; the Employer deducted initiation feesand periodic union dues from employees authorizingsuch deductions; and authorized representatives ofthe Clerks were permitted to enter the Employer'sstore for the purpose of policing and enforcing thecontracts, including the soliciting of membership inthe Clerks. Orchard Park employees were informedby themanagementand by the Clerks that the 1964Contract would be applicable to them before theClerks had entered the store for the purpose ofenrolling members, and they received retroactive payin accordance with these contracts.Included in the group that were required tobecome and remain membersof the Clerks wereMelbet's licensed department employees working intheOrchardParkStore,amongwhom wasCharging PartyMargaret, Oberst.On March 1,1968, pursuant to the demands of the Clerks todischarge Oberst in application of the provisions ofArticle3of the 1964 and 1968 Contracts, theRespondent Employers discharged Oberst for failureto join the Clerks. Oberst was subsequently offeredreinstatementand backpay, unconditionally. Sheaccepted the backpay, but declined reinstatement.The General Counsel refused to accept her request MELBET JEWELRY - ORCHARD PARK109to withdraw the charges she had filed hereinThe stores involved in the cases herein are part ofthestoresunder the supervision of a GroupManager, who is also in charge of the stores inAlbany and Rochester, New York. There is a totalof seven group managers in the Topps Division ofInterstate, who are responsible for the application ofcentral office policies to their stores. In a city withmore than one store and no resident group manager,the senior store manager is authorized to act in hisabsence in certain limited circumstances.TheCentralOffice,locatedinNewYorkCity,formulates and administers policies on a uniformbasisthroughouttheentireToppsDivision,concerningmattersofmerchandising,pricing,display, store layout, advertising, operating systemsand procedures, and personnel and labor relations.The storemanagers supervise the day-to-dayoperations of their stores, under the supervision oftheir group manager, and have authority: (a) toreorder merchandise when permitted by the Centraloffice; (b) to mark down soiled or damaged goodsor to meet local competition on identifiable items;(c)to correct but not initiate advertising, (d) toauthorize repairs costing less than $25.; (e) to recallor lay off nonsupervisory personnel, to hire andtrain replacement nonsupervisory personnel, to hirenonsupervisory personnel within the limits of thestorestaffingplan;(f)toscreensupervisorypersonnel for the GroupManager; and (g) toschedule store personnel and assign them work,subject to the store staffing plan limitations. Thestoremanagers have no authority to establishpersonnel or labor relations policies, and do notparticipate in the negotiation of labor relationscontract, but they do serve as the first step in thegrievance procedure.ConclusionsIt is evident from the facts noted above, to whichtheparties stipulated, that this case involves atypical retail chain-store operation. Thus, the factorsof centralized managerial control are quite evident,and from these factors the Respondents argue thatthe appropriate unit in this case is comprised of allstores within the metropolitan trading area, and thattheOrchard Park store is an accretion to theexisting unit.We disagree.We find that the otherfactors involved in this case show that the OrchardPark store is a separate appropriate unit, and is notan accretion to the existing unit.2 Thus, the OrchardPark Store was staffed by new employees recruitedthrough the New York State Employment Service,therehasbeenalmostnointerchangeofnonsupervisory employees between stores; and thestoremanager is in charge of the day-to-dayoperations of his store and possesses the power tohire and train new employees, to layoff and recallemployees, and to act as the first step in thegrievance procedure. There is, therefore, that degreeof autonomy in the day-to-day operations of thissingle store which the Board has held in other casesunder the same circumstances to warrant the findingthat a single store unit is appropriate and there is noaccretion.The General Counsel argues that, even assumingthat a single-store unit and a multistore unit areboth appropriate, the basic principles of the Actwould require that the single store not be accretedto the other stores. In opposition, the Respondentsurge that, absent the filing of a representationpetition by the employees or the interest of anotherunion, accretion is proper where "both units areappropriateandanotherwisevalidcollectivebargaining agreement requires the accretion."Assuming that both units may be appropriate, asdoes our dissenting colleague, it does not follow thattheBoard should permit the employees of theOrchard Park store, in the circumstances of thiscase, to be subject to a contract between theiremployer and a union without their having had theopportunity to determine for themselves whether ornot they wish to be represented by the contractualbargaining representative.The Board, here, must examine fundamentals andput the Section 7 rights guaranteed the employeesand the appropriate unit concept of Section 9(b) intoproper perspective.Excessivepreoccupationwith"appropriate unit" in the circumstances of this caseleads to the abrogation of those rights. Section 7 oftheAct is not subordinate to Section 9(b). As theBoard indicated inHaag Drug,'quite the oppositeis true. Section 9(b) directs the Board to select unitsto"assure to employees the fullest freedom inexercising the rights guaranteed by this Act . . ." -which rights, of course, are those set out in Section7. If the Board were to permit the extension of thecontracts covering other stores to the employees ofthis store (thereby very effectively disenfranchisingthem) on the ground that this store (although anappropriate unit in itself) may be part of that unitalso, it would, in our opinion, do serious violence tothemandate that employees' rights are to beprotected and that appropriate unit findings underSection 9(b) must be designed to preserve thoserights.N.L.R.B. v. Appleton Electric Company, et al.,296 F.2d 202, 206, (C.A. 7), relied on by ourdissentingcolleague,isfactuallydistinguishablefrom the case herein, since inAppletonthe work ofthe employees of the subsidiary was integrated intotheoperationsof the parent corporation.Ourcolleague states that in view ofAppleton ". . .theBoard's order cannot stand in the face of theemployees' participation in a contract negotiated ingood faith with an undominated union." It is the'SeeSheraton-Kauai Corporation,177NLRB No13,Super YaluStores,Inc.177NLRB No 63,Warehouse Markets,Inc,174 NLRBNo 70'Hoag Drug Company, Incorporated,169 NLRB No 111, and the casescited therein and in fn 2 above 110DECISIONSOF NATIONALLABOR RELATIONS BOARD"employees' participation" which we seek to ensureby our decision. Under certain circumstances, wemight have found an overall unit appropriate, andthereupon given all the employees in the three storesan equal voice in determining their bargainingrepresentative.We will not, however, under theguise of accretion, compel a group of employees,who may constitute a separate appropriate unit, tobe included in an overall unit without allowing thoseemployees the opportunity of expressing theirpreference in a secret election or by some otherevidence that they wish to authorize the Union torepresent them.Accordingly,we find that Respondents Melbetand I.D.S.- Orchard Park provided aid andassistancetotheRespondentClerks,grantedrecognition to Local 212, Retail Clerks, as theexclusivebargainingrepresentative of the OrchardPark employees, extended coverage of their 1964and 1968 agreements with Respondent Clerks to theOrchard Park employees, and unlawfully extendedthe above-describedunion-security agreement to theOrchardPark employees at a time when theRespondent Clerks did not represent an uncoercedmajority of the Respondent Employers' employees.By these acts and conduct the RespondentEmployers violated Section 8(a)(1), (2), and (3) ofthe Act.We find that the Respondent Clerks sought andobtainedrecognition as bargainingrepresentative oftheOrchard Park employees at a time when it didnotrepresentanuncoercedmajorityof saidemployees, acted in concert with the RespondentEmployersinextendingcoverage of the 1964 and1968 agreements to the Orchard Park employees,and unlawfully extended to the Orchard Parkemployeestheabove-describedunion-securityagreement.By these acts and conduct theRespondent Clerks violated Section 8(b)(1)(A) and(2) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe acts of the Respondents set forth in sectionIII,above,occurringinconnectionwith itsoperations as described in section I, above, have aclose, intimate, and substantial relation to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructingcommerce and the free flow ofcommerce.V. THE REMEDYTheBoardhas found that the RespondentEmployers, by their assistance to and recognition oftheRespondentUnionascollective-bargainingrepresentativeof its Orchard Park employees and byextending the coverage of its existing contract withtheRespondentUnion to its Orchard Parkemployees, violated Section 8(a)(1) and (2) of theAct.TheBoardhasfurtherfound that theRespondentClerksbyseekingandobtainingrecognitionasbargaining representativeof theOrchard Park employees at a time when it did notrepresent an uncoerced majority of said employees,and by acting in concert with the RespondentEmployers in extending coverage of the 1964 and1968 agreements to the Orchard Park employees,violated Section 8(b)(1)(A) of the Act. The Boardwill therefore order that the Respondents cease anddesist from the said violations of the Act, ceasegivingeffect to the 1964 and 1968 agreementsinsofaras they affect Orchard Park employees,without, however, requiring the Employers to varyany wage or other substantive features establishedunder the said contract, and that the Employerswithdraw their recognition of the Respondent Clerksas representative of the Orchard Park employees.The Board will also order that the RespondentClerks cease acting as bargaining representative ofthe said employees, unless and until the RespondentClerks representative status with respect to saidemployeeshasbeenestablishedinaBoard-conducted election.4Having found violations of Section 8(a)(3) and8(b)(2)intheunlawfulextensionoftheunion-securitycontracttotheOrchardParkemployees, we shall follow our customary remedialpractice and order joint and several reimbursementof the employees by Respondent Employers andRespondent Clerks for dues and fees unlawfullyexacted from them with interest, as set forth inIsisPlumbing& Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.RespondentMelbet Jewelry Co., Inc., andRespondent I.D.S.- Orchard Park, Inc. are, eachof them, employers engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.2.RespondentLocal212,RetailClerksInternationalAssociation,AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3.By unlawfullyassistingandsupporting theRespondent Clerks, and by the unlawful extensionof the union-security contract to the Orchard Parkemployees, the Respondent Employers engaged inunfair labor practices within the meaning of Section8(a)(1), (2), and (3) of the Act.4.By demanding and accepting recognition as thesole bargaining representative of the Orchard Parkemployees, by submitting them to the terms and'We also find that the RespondentClerks violated the Act bycausingtheRespondent Employers to dischargeemployee Margaret Oberst, andthat the RespondentEmployers violated the Act bydischargingemployeeMargaretOberst, on March 1, 1968 However, no remedyis necessary inregard to these violations,since thestipulationreveals that Oberst wasoffered unconditional reinstatementand full backpay on March 21, 1968,and thatshe accepted the backpaybut declined reinstatement MELBET JEWELRY - ORCHARD PARK111conditions of the collective-bargaining agreement asfound herein, and by unlawfully extending theunion-securitycontracttotheOrchardParkemployees, the Respondent Clerks restrained andcoerced,and is restraining and coercing, theemployees of the Respondent Employers in theexercise of the rights guaranteed in Section 7 of theAct, in violation of Section 8(b)(1)(A) and (2) of theAct.5.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithinthemeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby orders that:A.Melbet Jewelry Co., Inc., and I.D.S.-Orchard Park, Inc., each of them and their officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)ContributingsupportandassistancetoRespondentClerksortoanyotherlabororganization of its employees.(b)RecognizingRespondentClerksasthebargaining representative of any of its Orchard Parkemployees for the purposes of dealing with theEmployers concerning grievances, labor disputes,wages, rates of pay, hours of employment, or otherconditions of employment, unless and until saidlabororganizationshallhavedemonstrated itsexclusivemajority representative status pursuant toa Board-conducted election among the said OrchardPark employees.(c)Giving effect to the collective-bargainingagreements of December 29, 1964, and March 1,1968,between the Employers and RespondentClerks, or to any extension, renewal or modificationthereof (insofar as it applies to Orchard Parkemployees): provided, however, that nothing hereinshall require the Respondent Employers to vary orabandon any wages, hours or other substantivefeatureof its relations with its Orchard Parkemployees which the Employers have established inthe performance of the contract, or to prejudice theassertion by employees of any rights they may havethereunder.(d) In any like or related manner interfering withthe rights guaranteed employees in Section 7 of theAct, except to the extent that such right may beaffected by an agreement requiring membership in alabor organization as a condition of employment asauthorized inSection8(a)(3)of the Act, asamended.2.Take the following affirmative action whichwill effectuate the policies of the Act:(a)Withdraw and withhold all recognition fromRespondentClerksas the exclusivebargainingrepresentative of their Orchard Park employees forthe purpose of dealing with it concerning grievances,labordisputes,wages, rates of pay, hours ofemployment, or other conditions of employment,unless and until said labor organization shall havedemonstrated its exclusive majority status pursuantto a Board-conducted election among employees atthe Orchard Park store.(b) Jointly and severally with the said RespondentClerks reimburse their Orchard Park employees forany initiation fees, dues, or other moneys paid orchecked off pursuant to the aforesaid agreement orany extension, renewal, modification, or supplementthereof,or to any agreement superseding it, plusinterest as set forth inIsis Plumbing & Heating Co.,138 NLRB 716.(c) Post at the Orchard Park store copies of theattached notice marked "Appendix A."S Copies ofsaidnotice,on forms provided by the RegionalDirector for Region 3 after being duly signed byRespondents or their representatives, shall be postedby Respondents immediately upon receipt thereof,and be maintained by them for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondents toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Post at the same places and under the sameconditions as set forth in (b) above, and as soon asthey are forwarded by the Regional Director, copiesofRespondentClerks'noticeherein,marked"Appendix B."(e)Notify the said Regional Director, in writing,within 10 days from the date of this Decision andOrder,what steps Respondents have taken tocomply herewith.B.TheRespondentClerks,itsofficers,representatives, agents, and assigns, shall:1.Cease and desist from:(a)Acting as the exclusive bargaining agency ofanyofRespondentEmployers'OrchardParkemployeesforthepurposeofdealingwithEmployers concerning grievances, labor disputes,wages, rates of pay, hours of employment, or otherconditions of employment unless and until saidUnionshallhavedemonstrated its exclusivemajorityrepresentativestatuspursuanttoaBoard-conducted election among the employees atOrchard Park.(b)Giving effect to the December 29, 1964, andMarch 1, 1968, collective-bargaining contractsbetween the Employers and Respondent Clerksinsofar as it affects Orchard Park employees, or toany extension, renewal or modification thereof.(c) In any like or related manner restraining orcoercing Orchard Park employees in the exercise ofthe rights guaranteed them in Section 7 of the Act,'In the event this order is enforcedby a judgment of a United StatesCourt of Appeals, thewords in the notice reading "Postedby Order of theNationalLabor Relations Board" shall read"Posted pursuant to aJudgmentof the United States Court of Appealsenforcing an Order of theNationalLaborRelations Board " 112DECISIONSOF NATIONALLABOR RELATIONS BOARDexcept to the extent that such rights may be affectedby an agreement requiring membership in a labororganizationasaconditionof employment asauthorized inSection8(a)(3)of the Act, asamended.2.Take the following affirmative action whichwill effectuate the policiesof the Act:(a)JointlyandseverallywithRespondentEmployers reimburse said Employers'Orchard Parkemployees for any initiation fees, dues, or othermoneys paid or checked off pursuant to theagreementappliedtoRespondentEmployers'employeesortoanyextension,renewal,modification,or supplement thereof, or to anyagreement superseding it, plus interest as set forth inIsis Plumbing&Heating Co.,138 NLRB 716.(b) Post in conspicuous places in the RespondentClerks'business office,meeting halls,and placeswhere notices to its members are customarily postedcopiesof the notice attached heretomarked,"AppendixB.""Copiesof said notjce,f,,to befurnished by the Regional Directors; fp;—Region 3,shall,afterbeing duly signed,_by an authorizedrepresentativeofRespondent.Clerks.,bepostedimmediately upon receipttherolt,and be maintainedby it for a period of 60 gppsecutive days thereafter.Reasonable steps shalltaken by RespondentClerks to insure that,paid notices are not altered,defaced, or covered by,apy other material.(c) Furnish to the Regional Director signed copiesof the aforesaid notice for posting by RespondentEmployers at the .Orchard Park store in placeswhere notices to employees are customarily posted.Copies of said notice, to be furnished by theRegional Director,shall after being signed by theRespondents,as indicated be forthwith returned tothe Regional Director for disposition by him.(d)Notify theRegionalDirector,inwriting,within 10 days from the date of this Decision andOrder,what steps Respondent has taken to complyherewith.MEMBER BROWN,dissenting:Icannot agree with my colleagues that theRespondents herein violatedthe Act bytreating theI.D.S.- Orchard Park store as an accretion to theexistingmultistore unit and including the employeesof the new store within the coverage of theircollective-bargainingagreement.Theentirebargaining history,both in other geographic areasand in the one here involved,has been on amultistore basis,including all within a particulardivision,and no persuasive reason appearswhy thisshould not be permitted to continue. Both parties tothe contract agree to the inclusion of the new store,the employees of that store have been accorded allbenefitsunder the contract,and no other labororganization is involved or seeks to represent thedisputed employees on any other basis.'See In.2, supraIt seems quite clear that the I.D.S. - OrchardPark store may constitute either a separate unit orbe part of the multistore unit.Had there been nobargaininghistory, if a petition had been filedseeking the 3-store unit, with the employer andpetitionertakingthesamepositionastheRespondents do herein and with no other labororganization seeking any different unit, there is nodoubt in my mind that such unit would be foundappropriate.'Ifsuchprinciplesforfindingappropriate units be applicable in an unfair laborpractice proceeding,Ican see no reason for notreaching the same conclusion in this case. But, Iagreewithmycolleaguesthatexcessivepreoccupation with appropriate unit is unwarranted,and in my opinion the majority view in this caseshows precisely such excessive preoccupation inholdingthatbecausetheBoardMembersparticipating therein would find a single-store unit4pp^{opriateusought in a representation case, suchstore; cannobe accreted to a larger unit in anycircu[nstances.r .would not, of course, find that in every instanceanew store or other operation is necessarilyappropriately treated as an accretion to an existingunit for either unfair labor practice or representationcase purposes, and would reach my decision on thefacts of each case. However, in unfair labor practiceproceedings, the considerations that come into playare not limited to those involved in representationcases.A contraryapproachby theBoard wasrejected inN.L.R.B. v. Appleton Electric Company,etal.,°where the court stated that the "Boardargues this case as though it were a representationcase designedto determine prospective rights andobligations,but the issue before us is to determinethe lawfulness or unlawfulness of ... past conduct."And the court went on to say:It is apparent that [the] statutory scheme doesafford the incumbent union an advantage overpotential rivals but in the absence of a realquestion of representation...the Board may notlawfully dissipate that advantage ....To prohibitthe inclusionof non-consentingminorities in the first instance in an appropriatelarger unit before a question of representation hasbeen raised,is to refashion the statutory scheme.The Board'sattempt tomake illegal theinclusionofprospectiveemployeesofafter-acquired plants and divisions would seem tobe contrary to a basic policy of the Act, to-wit: toachieve stability of labor relations ....Furthermore, the Board's policy overlooks thebest interests of the new minority group. It woulddeprive them of representation at the most crucialperiod of their employment history, it being thetime when wage rates are fixed, job classificationsestablishedandotherworkingconditions'WeisMarkets,Inc.,125NLRB 148, and HaagDrug Company,Incorporated,169 NLRB No. 111'296 F 2d 202 at 206 (C.A 7) MELBET JEWELRY - ORCHARD PARKdeterminedby the employer.We have here an appropriate unit. In addition,the Board has no power to reform the contractdirectly nor by indirection through the provisionsof an order of the Board.Those findings are equally applicable to the casenow before us. The factual distinction drawn in themajority decision herein is insignificant,and theemployee protection said to be afforded by themajority holding is based precisely on the approachwhich was disapproved by the Court in the languagefirstquoted above. Accordingly, here, as in thatcase,the Board's order cannot stand in the face ofthe employees' participation in a contract negotiatedin good faith with an undominated union.For all the above reasons, I would find noviolation of the Act by the extension or enforcementof the contract with respect to the new store andwould dismiss the complaint in its entirety.APPENDIX ANOTICE TO EMPLOYEESPosted by order of the National Labor Relations Boardan agency of the United States GovernmentWE WILL NOT assist or contribute support to Local212,RetailClerksInternationalAssociation,AFL-CIO, or to any other labor organization of ouremployees.WE WILL NOT recognize said Union as the exclusivebargainingrepresentativeofourOrchardParkemployees, unless and until the said labor organizationshallhave demonstrated its exclusive majority statuspursuant to a Board-conducted election among saidemployeesWE WILL NOT give effect to the collective-bargainingcontracts of December 29, 1964, and March 1, 1968,withLocal212,RetailClerksInternationalAssociation,AFL-CIO, insofar as they affect OrchardPark employees, provided, however, that nothing in thisDecision requires us to vary or abandon those wages,hours, or other substantive features of our relationswith our employees, established in performance of saidagreement, or to prejudice the assertion by employeesof any rights they may have thereunder.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their right to self-organization, to form labororganizations, to join or assist the above-named or anyother labor organization to bargain collectively throughrepresentatives of their own choosing, or to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection or torefrain from any or all such activities except to theextent that such rights may be affected by an agreementrequiringmembership in a labor organization as aconditionof employment as authorized in Section8(a)(3) of the Act, as amended.WE WILL jointly and severally with Local 212, RetailClerks InternationalAssociation,AFL-CIO,makewhole the employees of the Orchard Park store for duesand initiation fees paid to the above-named labororganization, plus interest at the rate of 6 percent per,year.DatedThisanyoneisanBy113MELBET JEWELRY CO.,INC.I.D.S.- ORCHARDPARK, INC.(Employer)(Representative)Title)official notice and must not be defaced byThisnoticemust remain posted for 60 consecutive daysfrom the date of postingand mustnot be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions, may be directed to the Board's Office,Fourth Floor, The 120 Building, 120 -Delaware Avenue,Buffalo, New York 14202, Telephone 716-842-3100.APPENDIX BNOTICETO MEMBERSPosted by order of the National Labor Relations Boardan agency of the United States GovernmentWE WILL NOT act as the exclusive bargainingrepresentative of the employees of the Orchard Parkstore,unlessand untilwe have demonstrated ourexclusivemajority representative status pursuant to aBoard-conducted election among the said employeesWE WILL NOT give effect to the collective-bargainingagreements dated December 29, 1964, and March 1,1968, between the Company and ourselves, insofar asthey apply to Orchard Park employees, or to anyextension, renewal or modification thereof affecting thesaid employees.WE WILL NOT in any like or related manner restrainor coerce the aforementioned employees in the exerciseof their rights guaranteed them in Section 7 of the Act,except to the extent that such rights may be affected byanagreementrequiringmembership in a labororganizationasaconditionofemploymentasauthorized in Section 8(a)(3) of the Act, as amended.WE WILL jointly and severally with the MelbetJewelry Co., Inc., and I.D S. - Orchard Park Inc.,make whole the employees of the Orchard Park storefor dues and initiation fees paid by them to us, plusinterest at the rate of 6 percent per year.LOCAL212, RETAILCLERKS INTERNATIONALASSOCIATION,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions, may be directed to the Board's Office,Fourth Floor, The 120 Building, 120 Delaware Avenue,Buffalo, New York 14202, Telephone 716-842-3100.